882 A.2d 673 (2005)
275 Conn. 912
METROPOLITAN DISTRICT COMMISSION
v.
AFSCME, COUNCIL 4, LOCAL 184.
Supreme Court of Connecticut.
Decided September 12, 2005.
Bourke G. Spellacy, Barbara A. Frederick and Anthony J. Palermino, Hartford, in support of the petition.
J. William Gagne, Jr., Wethersfield, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 89 Conn.App. 680, 874 A.2d 839 (2005), is denied.
ZARELLA, J., did not participate in the consideration or decision of this petition.